DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims  1-14 and 21-26 are allowed because the closes prior art of record, for instance, Thakur et al (US 20210058518) discloses extending new radio (NR) usage indications to an application function (AF) includes, at a policy and charging rules function (PCRF) including at least one processor, receiving an indication of NR usage by a user equipment (UE); Stawiarski et al (US 20210045007) discloses a system that can detect a congested network node device that is overloaded due to number of user equipment (UE) devices connected to the network node device being determined to have exceeded a connection threshold; and  determines a second network node device that is available to establish connections with at least some of the UEs connected to the congested network node device; and Guilford et al (US 20150079978) discloses determining a requested service associated with the wireless device, determining whether one of the plurality of wireless networks can provide the requested service, and, if one of the plurality of wireless networks can provide the requested service, choosing the one wireless network of the plurality of wireless networks.
There is no teaching or suggestion for one having ordinary skill in the art before the effective filling date of claimed invention to modify the method or system as disclosed by the prior art of record to have or render obvious the features of responsive to the obtaining of the in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10542466 to Indurkar et al: Providing a wireless communication link to a mobile communication device.
US 20110314145 to Raleigh et al: Device Assisted Services (DAS) for protecting network capacity is provided. In some embodiments, DAS for protecting network capacity includes monitoring a network service usage activity of the communications device in network communication; classifying the network service usage activity for differential network access control for protecting network capacity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIO R PEREZ/Primary Examiner, Art Unit 2644